UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5979 John Hancock California Tax-Free Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: August 31 Date of reporting period: February 29, 2008 ITEM 1. REPORT TO SHAREHOLDERS. A look at performance For the periods ended February 29, 2008 Average annual returns Cumulative total returns SEC 30- with maximum sales charge (POP) with maximum sales charge (POP) day yield Inception Since Since as of Class date 1-year 5-year 10-year inception 6 months 1-year 5-year 10-year inception 2-29-08 A 12-29-89 8.67% 1.75% 3.45%  7.26% 8.67% 9.06% 40.32%  4.09% B 12-31-91 9.74 1.48 3.26  8.05 9.74 7.62 37.81  3.38 C 4-1-99 6.09 1.82  2.80% 4.25 6.09 9.44  27.95% 3.38 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A  0.81%, Class B  1.66%, Class C  1.66% . The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Please note that a portion of the Funds income may be subject to taxes, and some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. California Tax -Free Income Fund | Semiannual report 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in California Tax-Free Income Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Lehman Brothers Municipal Bond Index. With maximum Class Period beginning Without sales charge sales charge Index B 2 2-28-98 $13,781 $13,781 $15,837 C 2 4-1-99 12,795 12,795 14,900 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of February 29, 2008. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Lehman Brothers Municipal Bond Index is an unmanaged index that includes municipal bonds and is commonly used as a measure of bond performance. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. Semiannual repo rt | California Tax-Free Income Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on September 1, 2007, with the same investment held until February 29, 2008. Account value Ending value Expenses paid during on 9-1-07 on 2-29-08 period ended 2-29-08 1 Class A $1,000.00 $971.20 $3.94 Class B 1,000.00 967.10 8.07 Class C 1,000.00 967.10 8.07 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at February 29, 2008, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: California Tax -Free Income Fund | Semiannual report 8 Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on September 1, 2007, with the same investment held until February 29, 2008. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 9-1-07 on 2-29-08 period ended 2-29-08 1 Class A $1,000.00 $1,020.90 $4.04 Class B 1,000.00 1,016.70 8.27 Class C 1,000.00 1,016.70 8.27 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 0.81%, 1.66% and 1.66% for Class A, Class B and Class C, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/365 or 366 (to reflect the one-half year period). Semiannual repo rt | California Tax-Free Income Fund 9 Portfolio summary Top 10 holdings 1 Santa Ana Financing Auth, 07-01-24, 6.250% 3.5% San Bernardino, County of, 08-01-17, 5.500% 3.0% Golden State Tobacco Securitization Corp. , 06-01-35, 5.000% 2.9% Puerto Rico Aqueduct & Sewer Auth, 07-01-11, 7.470% 2.7% California, State of, 07-01-23, 3.680% 2.2% California, State of, 03-01-16, 5.998% 2.1% Puerto Rico, Commonwealth of, 07-01-15, 6.500% 2.1% Santa Clara County Financing Auth, 05-15-17, 5.500% 2.0% New Haven Unified School District, 08-01-22, Zero 1.9% California, State of, 04-01-29, 4.750% 1.8% Sector distribution 1 General obligation bonds 15% Education 2% Revenue bonds Economic development 2% Transportation 10% Electric 1% Correctional facilities 8% Housing 1% Special tax 7% Redevelopment land 1% Health 7% Certificates of participation 1% Water & sewer 6% Pollution 1% Tobacco 6% Public facility 1% Tax allocation 4% Other 24% Leasing contracts 3% 1 As a percentage of net assets on February 29, 2008. California Tax -Free Income Fund | Semiannual report 10 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 2-29-08 (unaudited) This schedule is divided into two main categories: tax-exempt long-term bonds and short-term investments. Tax-exempt long-term bonds are broken down by state or territory. Under each state or territory is a list of securities owned by the Fund. Short-term investments, which represent the Funds cash position, are listed last. Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Tax-exempt long-term bonds 98.86% (Cost $313,486,711) California 88.54% ABAG Finance Auth for Nonprofit Corps, Rev San Diego Hosp Assn Ser 2001A 6.125% 08-15-20 A $2,000 2,039,260 Anaheim, City of, Rev Ref Cert of Part Reg Convention Ctr (P) 5.645 07-16-23 AAA 2,000 2,087,120 Anaheim Public Financing Auth, Rev Lease Cap Apprec Sub Pub Imp Proj Ser 1997C Zero 09-01-18 AAA 3,000 1,769,280 Antioch Public Financing Auth, Rev Ref Reassessment Sub Ser 1998B (G) 5.850 09-02-15 BB+ 1,375 1,403,765 Bay Area Toll Auth, Rev Ref Toll Bridge Ser 2007F 5.000 04-01-31 AA 5,000 4,827,150 Belmont Community Facilities District, Rev Special Tax Dist No. 2000 1 Library Proj Ser 2004A 5.750 08-01-24 Aaa 1,000 1,059,060 California County Tobacco Securitization Agency, Rev Asset Backed Bond Fresno County Fdg Corp 6.000 06-01-35 BBB 1,765 1,667,784 Rev Asset Backed Bond Kern County Corp Ser 2002A 6.125 06-01-43 BBB 5,000 4,787,700 Rev Asset Backed Bond Los Angeles County (Zero to 12-1-10 then 5.250%) (O) Zero 06-01-21 Baa3 5,000 3,714,500 Rev Asset Backed Bond Sanislaus Fdg Ser 2002A 5.500 06-01-33 Baa3 1,000 910,320 California Department of Water Resources, Rev Pwr Supply Ser 2002A 5.375 05-01-21 A 4,000 4,369,320 California Educational Facilities Auth, Rev College & Univ Proj 5.000 02-01-26 Baa3 4,525 3,872,223 See notes to financial statements Semiannual repo rt | California Tax-Free Income Fund 11 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value California (continued) Rev Ref Pooled College & Univ Financing Ser 1993B 6.125% 06-01-09 Baa2 $15 $15,049 Rev Ref Woodbury Univ 5.000 01-01-25 BBB 1,800 1,559,124 Rev Ref Woodbury Univ 5.000 01-01-30 BBB 2,000 1,666,700 Rev Univ of San Diego Ser 2002A 5.500 10-01-32 A2 1,435 1,445,605 California Health Facilities Financing Auth, Rev Catholic Healthcare West Ser 2004G 5.250 07-01-23 A 1,000 974,240 Rev Kaiser Permanente Ser 2006A 5.250 04-01-39 A+ 2,500 2,276,200 California Infrastructure & Economic Development, Rev J David Gladstone Inst Proj 5.250 10-01-34 A 1,000 947,870 Rev Kaiser Hosp Asst I LLC Ser 2001A 5.550 08-01-31 A+ 3,000 2,930,700 Rev Performing Arts Center 5.000 12-01-27 A 500 469,490 California Municipal Finance Auth, Rev Ref Amern Heritage Education Foundation Proj 2006A 5.250 06-01-26 BBB 1,000 862,620 California Pollution Control Financing Auth, Rev Poll Control Pacific Gas & Electric Ser 1996A 5.350 12-01-16 AAA 1,000 1,027,390 Rev Solid Waste Disposal Keller Canyon Landfill Co Proj 6.875 11-01-27 BB 2,000 1,970,940 Rev Solid Waste Disposal Waste Management 5.000 01-01-22 BBB 2,000 1,784,160 California, State of, Gen Oblig Unltd 5.125 04-01-23 A+ 2,000 1,941,620 Gen Oblig Unltd 5.125 11-01-24 A+ 3,500 3,428,705 Gen Oblig Unltd Ref (G)(P) 5.998 03-01-16 AAA 6,255 6,697,103 Gen Oblig Unltd Ref 4.750 04-01-29 AAA 6,000 5,562,120 Gen Oblig Ref Daily Kindergarten Univ Ser 2004A-4 (P) 3.680 05-01-34 AA 300 300,000 Rev Economic Recovery Ser 2004C-5 (P) 3.680 07-01-23 AA+ 6,905 6,905,000 California State Public Works Board, Rev Lease Dept of Corrections Ser 2003C 5.500 06-01-18 A 5,000 5,235,950 Rev Ref Lease Dept of Corrections State Prisons Ser 1993A 5.000 12-01-19 AAA 5,000 5,038,450 California State University, Rev Ref Systemwide Ser 2005C 5.000 11-01-38 AAA 5,000 4,817,500 California Statewide Communities Develop Auth, Ref Rev Cert of Part Unref California State University 6.000 04-01-26 AAA 680 680,932 Rev Ref Sr Living Presbyterian Homes Ser 2006A 4.875 11-15-36 BBB+ 2,000 1,605,760 See notes to financial statements California Tax -Free Income Fund | Semiannual report 12 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value California (continued) California Statewide Financing Auth, Rev Tobacco Settlement Asset Backed Bond 2002A 6.000% 05-01-37 Baa3 $2,500 $2,358,925 Rev Tobacco Settlement Asset Backed Bond 2002B 6.000 05-01-37 Baa3 4,000 3,774,280 Capistrano Unified School District, Rev Spec Tax Cmty Facil Dist No. 90 2 (G) 6.000 09-01-33 BB 750 712,522 Rev Spec Tax Cmty Facil Dist No. 90 2 (G) 5.875 09-01-23 BB 500 487,840 Rev Spec Tax Cmty Facil Dist No. 98 2 (G) 5.750 09-01-29 AA 2,470 2,622,918 Center Unified School District, Gen Oblig Unltd Ref Cap Apprec Ser 1997C Zero 09-01-16 AAA 2,145 1,424,945 Chula Vista Industrial Development Auth, Rev Ref Tax Alloc Bayfront Ser 2006B (G) 5.250 10-01-27 BB+ 1,250 1,055,000 Cloverdale Community Development Agency, Rev Tax Allocation Redev Proj (G) 5.500 09-01-38 BB+ 3,000 2,484,510 Contra Costa County Public Financing Auth, Rev Ref Lease Various Cap Facil Ser 1999 A 5.000 06-01-28 AAA 1,770 1,834,215 Rev Ref Lease Various Cap Facil Ser 1999 A 5.000 06-01-28 AAA 1,230 1,169,754 Corona Community Facilities District, Rev Special Tax Escrow 97 2 (G) 5.875 09-01-23 BB+ 1,255 1,176,751 Folsom Public Financing Auth, Rev Spec Tax Ser 2007B (G) 5.125 09-01-26 BB 1,000 838,080 Foothill/Eastern Transportation Corridor Agency, Rev Ref Toll Rd Cap Apprec Zero 01-15-25 BBB 6,615 2,276,883 Rev Ref Toll Rd Cap Apprec Zero 01-15-36 BBB 30,000 4,948,500 Fresno, City of, Rev Swr Ser A 1 5.250 09-01-19 AAA 1,000 1,038,950 Fresno Joint Powers Financing Auth, Rev Ref Ser 1994A (G) 6.550 09-02-12 BBB+ 300 300,546 Fullerton Community Facilities District, Rev Spec Tax Amerige Heights Dist No. 1 (G) 6.200 09-01-32 BB 1,000 993,770 Golden State Tobacco Securitization Corp, Rev Asset Backed Bond Ser 2003A 6.250 06-01-33 AAA 3,000 3,281,610 Rev Asset Backed Bond Ser 2005A 5.000 06-01-35 A 10,000 9,231,000 See notes to financial statements Semiannual repo rt | California Tax-Free Income Fund 13 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value California (continued) Inglewood Unified School District Facilities Financing Auth, Rev Ref Bond 5.250% 10-15-26 AAA $5,000 $5,131,500 Irvine, City of, Rev Meadows Mobile Home Park Ser 1998A (G) 5.700 03-01-28 BBB 3,975 3,720,441 Laguna Salada Union School District, Gen Oblig Unltd Ser 2000C Zero 08-01-26 A 1,000 343,830 Lancaster School District, Rev Ref Cert of Part Cap Apprec Zero 04-01-19 AAA 1,730 982,277 Rev Ref Cert of Part Cap Apprec Zero 04-01-22 AAA 1,380 641,645 Lee Lake Water District, Rev Spec Tax Cmty Facil Dist No. 2 Montecito Ranch (G) 6.125 09-01-27 BB 1,200 1,126,104 Long Beach, City of, Rev Ref Harbor Ser 1998A 6.000 05-15-18 AA 2,660 2,939,726 Rev Spec Tax Cmty Facil Dist No. 6 Pike (G) 6.250 10-01-26 BB 2,500 2,321,175 Los Angeles Community Facilities District, Rev Spec Tax No. 3 Cascades Business Park Proj (G) 6.400 09-01-22 BB+ 655 656,683 Los Angeles Unified School District, Gen Oblig Unltd Election of 1997 Ser 2002E 5.500 07-01-17 AAA 1,500 1,636,755 Gen Oblig Unltd Ser 2003A 5.000 07-01-23 AAA 5,000 5,379,800 Millbrae, City of, Rev Magnolia of Milbrae Proj Ser 1997A (G) 7.375 09-01-27 BB 2,500 2,533,725 Modesto, City of, Rev Spec Tax Cmnty Facs Dist No. 04-1 2 (G) 5.100 09-01-26 BB 3,000 2,506,320 New Haven Unified School District, Gen Oblig Unltd Cap Apprec Ser 1998B Zero 08-01-22 A+ 14,200 6,070,500 Northern California Transmission Agency, Rev Ref Calif-Oregon Transm Proj Ser 1990A 7.000 05-01-13 AAA 100 111,219 Orange Cove Irrigation District, Rev Ref Cert of Part Rehab Proj 5.000 02-01-17 AAA 2,045 2,047,822 Orange, County of, Rev Spec Assessment Imp Bond Act 1915 Ltd Oblig (G) 5.750 09-02-33 BB 1,570 1,442,500 Rev Spec Tax Cmty Facil Dist No. 1 Ladera Ranch Ser 2000A (G) 6.250 08-15-30 AA 1,000 1,017,300 See notes to financial statements California Tax -Free Income Fund | Semiannual report 14 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value California (continued) Oxnard, City of, Rev Special Tax District No. 3 Seabridge (G) 5.000% 09-01-35 BB $1,500 $1,159,935 Paramount Unified School District, Gen Oblig Unltd Cap Apprec Bonds Ser 2001B Zero 09-01-25 AAA 4,735 1,776,288 Pasadena, City of, Cert of Part Ref Old Pasadena Parking Facil Proj 6.250 01-01-18 AA 920 1,031,817 Poway, City of, Rev Ref Cmty Facil Dist No. 88 1 Pkwy Business Ctr (G) 6.750 08-15-15 BB 1,000 1,026,730 Rancho Santa Fe Community Services District, Rev Spec Tax Cmty Facil Dist No. 1 (G) 6.700 09-01-30 BB 1,000 1,011,020 Redondo Beach Public Financing Auth, Rev South Bay Center Redevel Proj (G) 7.000 07-01-16 BBB+ 885 895,408 Ripon Redevelopment Agency, Rev Ref Community Redevelopment Proj 4.750 11-01-36 Aaa 1,700 1,496,986 Riverside County Asset Leasing Corp, Rev Leasehold Linked Ctfs Riverside County Ser 1993A 6.500 06-01-12 A+ 1,000 1,080,930 Sacramento City Financing Auth, Rev Convention Ctr Hotel Sr Ser 1999A (G) 6.250 01-01-30 BB+ 4,975 4,533,668 San Bernardino, County of, Rev Cert of Part Cap Facil Proj Ser 1992B 6.875 08-01-24 AAA 350 419,506 Rev Ref Cert of Part Med Ctr Fin Proj 5.500 08-01-17 AAA 8,750 9,326,275 San Bruno Park School District, Gen Oblig Unltd Cap Apprec Ser 2000B Zero 08-01-21 A+ 1,015 472,401 Gen Oblig Unltd Cap Apprec Ser 2000B Zero 08-01-23 A+ 1,080 440,521 San Diego County Water Auth, Rev Ref Cert of Part Inverse Floater (M)(P) 7.991 04-23-08 AA 1,000 1,009,520 Rev Ref Cert of Part Inverse Floater (M)(P) 7.991 04-22-09 AA 400 428,144 San Diego Redevelopment Agency, Rev Ref Tax Alloc Cap Apprec Ser 1999B (G) Zero 09-01-17 BB 1,600 893,840 Rev Ref Tax Alloc Cap Apprec Ser 1999B (G) Zero 09-01-18 BB 1,700 876,163 See notes to financial statements Semiannual repo rt | California Tax-Free Income Fund 15 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value California (continued) San Diego Redevelopment Agency, Rev Ref Tax Alloc City Heights Proj Ser 1999A (G) 5.800% 09-01-28 BB $1,395 $1,257,551 Rev Tax Alloc City Heights Proj Ser 1999A (G) 5.750 09-01-23 BB 1,000 944,170 San Diego Unified School District, Gen Oblig Ref Election 1998 Ser 2006F-1 5.250 07-01-28 AAA 5,000 5,081,200 Gen Oblig Unltd Cap Apprec Ser 1999A Zero 07-01-21 AA 2,500 1,169,100 Gen Oblig Unltd Election of 1998 Ser 2000B 5.000 07-01-25 AAA 2,450 2,449,828 San Francisco City & County Redevelopment Agency, Rev Cmty Facil Dist No. 6 Mission Ser 2001A (G) 6.000 08-01-25 BB 2,500 2,383,150 Rev Spec Tax Cmnty Facil Dist No. 6 Ser 2005A (G) 5.150 08-01-35 BB 1,250 989,925 San Francisco State Building Auth, Rev Ref Lease Dept of Gen Serv Ser 1993A 5.000 10-01-13 A 2,145 2,246,995 San Joaquin, County of, Cert of Part Ref County Admin Building 5.000 11-15-29 AAA 2,965 2,792,526 San Joaquin Hills Transportation Corridor Agency, Rev Ref Toll Rd Conv Cap Apprec Ser 1997A 5.750 01-15-21 BB 5,000 4,610,250 Rev Toll Rd Sr Lien Zero 01-01-14 AAA 5,000 4,036,500 Rev Toll Rd Sr Lien Zero 01-01-22 AAA 6,500 3,172,845 San Marcos Public Facilities Auth, Rev Sub Tax Increment Proj Area 3 Ser 1999A (G) 6.000 08-01-31 AA 1,305 1,381,643 San Mateo County Joint Power Auth, Rev Ref Lease Cap Proj Prog 5.000 07-01-21 AAA 1,815 1,822,786 Santa Ana Financing Auth, Rev Lease Police Admin & Hldg Facil Ser 1994A 6.250 07-01-19 AAA 1,790 2,024,848 Rev Lease Police Admin & Hldg Facil Ser 1994A 6.250 07-01-24 AAA 10,000 11,014,900 Rev Ref Mainplace Proj Ser 1998D (G) 5.600 09-01-19 BBB 1,000 959,720 Santa Clara,County of, General Obligation Unltd 5.250 09-01-24 AAA 2,500 2,561,175 Santa Clara County Financing Auth, Rev Ref Lease Multiple Facil Projs Ser 2000B 5.500 05-15-17 AAA 6,000 6,296,640 See notes to financial statements California Tax -Free Income Fund | Semiannual report 16 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value California (continued) Santa Fe Springs Community Development Commission, Rev Tax Alloc Cap Apprec Cons Redev Proj Ser 2006A Zero 09-01-20 AAA $1,275 $623,182 Santa Margarita Water District, Rev Spec Tax Cmty Facil Dist No. 99 1 (G) 6.000% 09-01-30 AA 500 562,290 Santaluz Community Facilities District, Rev Spec Tax Dist No. 2 Imp Area No. 1 (G) 6.375 09-01-30 BB 1,495 1,495,987 Southern California Public Power Auth, Rev Nat Gas Proj No. 1 Ser 2007A 5.250 11-01-26 AA 1,000 925,880 Rev Ref Southern Transm Proj Zero 07-01-13 A 4,400 3,640,648 Tobacco Securitization Auth of Northern California, Rev Asset Backed Bond Ser 2001A 5.375 06-01-41 AAA 1,000 1,067,870 Torrance, City of, Rev Ref Hosp Torrance Mem Med Ctr Ser 2001A 5.500 06-01-31 A+ 2,000 1,909,000 Turlock Health Facilities, Rev Emanuel Med Ctr Ser 2007B 5.125 10-15-37 BBB+ 2,500 2,070,225 Tustin Unified School District, Rev Spec Tax Cmty Facil Dist No. 97 1 6.375 09-01-35 AAA 1,000 1,039,390 Vallejo Sanitation & Flood Control District, Rev Ref Cert of Part 5.000 07-01-19 A 2,500 2,537,350 West Covina Redevelopment Agency, Rev Ref Cmty Facil Dist Fashion Plaza Proj 6.000 09-01-22 AA 3,000 3,423,840 Puerto Rico 10.32% Puerto Rico Aqueduct & Sewer Auth, Rev Inverse Floater (Gtd) (M)(P) 7.470 07-01-11 AAA 7,500 8,641,800 Puerto Rico, Commonwealth of, Gen Oblig Unltd 6.500 07-01-15 BBB 6,000 6,626,160 Rev Hosp de la Concepcion Ser 2000A 6.500 11-15-20 AA 500 532,415 Puerto Rico Highway & Transportation Auth, Rev Ref Ser 1996Z 6.250 07-01-14 AAA 3,250 3,626,772 Rev Ref Ser 1998A 5.000 07-01-38 AAA 4,810 4,898,793 Rev Ref Ser 1998A 5.000 07-01-38 AAA 190 173,440 Puerto Rico Indl, Tourist, Edl, Med & Environmental Control Facilities Financing Auth, Gen Oblig Unltd Ser 975 (P) 6.600 07-01-18 Aaa 5,000 5,448,650 Puerto Rico Public Finance Corp, Rev Commonwealth Approp Ser 2002E 5.700 08-01-25 Aaa 2,500 2,626,675 See notes to financial statements Semiannual repo rt | California Tax-Free Income Fund 17 F I N A N C I A L S T A T E M E N T S Interest Par value Issuer, description, maturity date rate Value Short-term investments 0.08% (Cost $262,000) Joint Repurchase Agreement 0.08% Repurchase Agreement with Barclays Plc dated 2-29-08 at 1.800% to be repurchased at $262,039 on 3-3-08, collateralized by U. S. Treasury Inflation Indexed Bond 3.875%, due 4-15-29 (valued at $267,240, including interest) 1.800% $262 262,000 Total investments (Cost $313,748,711)  98.94% Other assets and liabilities, net 1.06% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. (A) Credit ratings are unaudited and are rated by Moodys Investors Service or Fitch where Standard & Poors ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. Unaudited. (M) Inverse floater bond purchased on secondary market. (O) Cash interest will be paid on this obligation at the stated rate beginning on the stated date. (P) Variable rate obligation. The coupon rate shown represents the rate at end of period.  The cost of investments owned on February 29, 2008, including short-term investments, for federal income tax purposes was $312,440,308. Gross unrealized appreciation and depreciation of investments aggregated $11,658,664 and $11,620,671, respectively, resulting in net unrealized appreciation of $37,993. See notes to financial statements California Tax -Free Income Fund | Semiannual report 18 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 2-29-08 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments at value (cost $313,748,711) $312,478,301 Cash 418 Receivable for shares sold 861,579 Interest receivable 4,113,953 Receivable from affiliates 62,409 Other assets 36,901 Total assets Liabilities Payable for shares repurchased 208,926 Dividends payable 1,117,158 Payable to affiliates Management fees 144,226 Distribution and service fees 66,112 Other 94,875 Other payables and accrued expenses 88,566 Total liabilities Net assets Capital paid-in 317,309,463 Accumulated net realized loss on investments (294,774) Net unrealized depreciation of investments (1,270,410) Accumulated net investment income 89,419 Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($292,060,096 ÷ 28,990,603 shares) $10.07 Class B ($11,919,736 ÷ 1,183,147 shares) 1 $10.07 Class C ($11,853,866 ÷ 1,176,727 shares) 1 $10.07 Maximum offering price per share Class A 2 ($10.07 ÷ 95.5%) $10.54 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price is reduced. See notes to financial statements Semiannual repo rt | California Tax-Free Income Fund 19 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 2-29-08 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Interest $8,532,942 Total investment income Expenses Investment management fees (Note 3) 908,783 Distribution and service fees (Note 3) 355,445 Transfer agent fees (Note 3) 64,654 Accounting and legal services fees (Note 3) 17,558 Custodian fees 41,678 Professional fees 24,066 Printing fees 8,918 Blue sky fees 7,280 Trustees fees 7,098 Miscellaneous 5,190 Total expenses Less expense reductions (Note 3) (1,357) Net expenses Net investment income Realized and unrealized gain (loss) Net realized loss on investments (142,373) Change in net unrealized appreciation (depreciation) of investments (16,340,217) Net realized and unrealized loss Decrease in net assets from operations 1 Semiannual period from 9-1-07 to 2-29-08. See notes to financial statements California Tax -Free Income Fund | Semiannual report 20 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period ended ended 8-31-07 2-29-08 1 Increase (decrease) in net assets From operations Net investment income $14,124,386 $7,093,629 Net realized gain (loss) 1,521,490 (142,373) Change in net unrealized appreciation (depreciation) (11,454,555) (16,340,217) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net investment income Class A (13,058,903) (6,603,445) Class B (664,098) (234,861) Class C (323,845) (204,783) From net realized gain Class A  (374,572) Class B  (16,486) Class C  (14,768) From Fund share transactions (Note 4) Total increase (decrease) Net assets Beginning of period 327,874,435 328,674,838 End of period 2 1 Semiannual period from 9-1-07 to 2-29-08. Unaudited. 2 Includes accumulated net investment income of $38,879 and $89,419, respectively. See notes to financial statements Semiannual repo rt | California Tax-Free Income Fund 21 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 8-31-03 1 8-31-04 1 8-31-05 1 8-31-06 8-31-07 2-29-08 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.53 0.52 0.51 0.49 0.47 0.23 Net realized and unrealized gain (loss) on investments (0.47) 0.30 0.16 (0.15) (0.32) (0.53) Total from investment operations Less distributions From net investment income (0.52) (0.51) (0.50) (0.49) (0.47) (0.23) From net realized gain      (0.01) Net asset value, end of period Total return 4 (%) 3.19 5 1.34 5 (2.88) Ratios and supplemental data Net assets, end of period (in millions) $308 $308 $306 $296 $304 $292 Ratios (as a percentage of average net assets): Expenses before reductions 0.84 0.83 0.86 0.82 0.81 0.81 7 Expenses net of fee waivers, if any 0.84 0.83 0.86 0.82 0.81 0.81 7 Expenses net of all fee waivers and credits 0.84 0.83 0.86 0.82 0.81 0.81 7 Net investment income 4.79 4.72 4.59 4.53 4.33 4.36 7 Portfolio turnover (%) 18 21 13 33 41 7 6 1 Audited by previous Independent Registered Public Accounting Firm. 2 Semiannual period from 9-1-07 to 2-29-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. See notes to financial statements California Tax -Free Income Fund | Semiannual report 22 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 8-31-03 1 8-31-04 1 8-31-05 1 8-31-06 8-31-07 2-29-08 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.44 0.42 0.41 0.40 0.38 0.18 Net realized and unrealized gain (loss) on investments (0.47) 0.31 0.16 (0.15) (0.32) (0.52) Total from investment operations Less distributions From net investment income (0.43) (0.42) (0.40) (0.40) (0.38) (0.19) From net realized gain      (0.01) Net asset value, end of period Total return 4 (%) 2.32 5 0.48 5 (3.29) Ratios and supplemental data Net assets, end of period (in millions) $55 $43 $32 $24 $15 $12 Ratios (as a percentage of average net assets): Expenses before reductions 1.69 1.69 1.71 1.67 1.66 1.66 7 Expenses net of fee waivers, if any 1.69 1.69 1.71 1.67 1.66 1.66 7 Expenses net of all fee waivers and credits 1.69 1.69 1.71 1.67 1.66 1.66 7 Net investment income 3.95 3.87 3.75 3.68 3.47 3.51 7 Portfolio turnover (%) 18 21 13 33 41 7 6 1 Audited by previous Independent Registered Public Accounting Firm. 2 Semiannual period from 9-1-07 to 2-29-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. See notes to financial statements Semiannual repo rt | California Tax-Free Income Fund 23 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 8-31-03 1 8-31-04 1 8-31-05 1 8-31-06 8-31-07 2-29-08 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.43 0.42 0.41 0.40 0.37 0.18 Net realized and unrealized gain (loss) on investments (0.47) 0.31 0.16 (0.15) (0.31) (0.52) Total from investment operations Less distributions From net investment income (0.42) (0.42) (0.40) (0.40) (0.38) (0.19) From net realized gain      (0.01) Net asset value, end of period Total return 4 (%) 2.32 5 0.48 5 (3.29) Ratios and supplemental data Net assets, end of period (in millions) $9 $7 $7 $8 $10 $12 Ratios (as a percentage of average net assets): Expenses before reductions 1.69 1.69 1.71 1.67 1.66 1.66 7 Expenses net of fee waivers, if any 1.69 1.69 1.71 1.67 1.66 1.66 7 Expenses net of all fee waivers and credits 1.69 1.69 1.71 1.67 1.66 1.66 7 Net investment income 3.93 3.87 3.74 3.68 3.47 3.51 7 Portfolio turnover (%) 18 21 13 33 41 7 6 1 Audited by previous Independent Registered Public Accounting Firm. 2 Semiannual period from 9-1-07 to 2-29-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. See notes to financial statements California Tax -Free Income Fund | Semiannual report 24 Notes to financial statements (unaudited) Note 1 Organization John Hancock California Tax-Free Income Fund (the Fund) is a non-diversified open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The Fund seeks a high level of current income, consistent with the preservation of capital, that is exempt from federal and California personal income taxes. Since the Fund invests primarily in California issuers, the Fund may be affected by political, economic or regulatory developments in the state of California. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B, and Class C shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of Class A, Class B and Class C shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p
